

113 S1609 IS: Federal Submerged Lands Transportation Development Act
U.S. Senate
2013-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1609IN THE SENATE OF THE UNITED STATESOctober 29, 2013Ms. Murkowski (for herself and Mr. Begich) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 14, United States Code, to authorize the Commandant of the United States Coast Guard to lease tidelands and submerged lands under control of the Coast Guard for periods longer than five years.1.Short titleThis Act may be cited as the
		  Federal Submerged Lands Transportation Development Act.2.Lease of tidelands and submerged lands under control of the Coast Guard for periods longer than five yearsSection 93 of title 14, United States Code, is amended by adding at the end the following new subsection:(f)Lease of tidelands and submerged lands(1)Notwithstanding subsection (a)(13), a lease described in paragraph (2) may be for such term in excess of five years as the Commandant considers appropriate.(2)A lease referred to in paragraph (1) is a lease of the following:(A)Tidelands under the control of the Coast Guard.(B)Submerged lands under the control of the Coast Guard..